Citation Nr: 9933884	
Decision Date: 12/03/99    Archive Date: 12/10/99

DOCKET NO.  96-18 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a spinal disorder.

2.  Entitlement to service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


INTRODUCTION

The veteran had active service from July 1953 to July 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 rating decision of the 
No. Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The Board remanded the 
case in September 1997.  The RO, having completed development 
set forth in the remand, has returned the case to the Board 
for final appellate review.   


FINDINGS OF FACT

1.  No competent evidence has been submitted that tends to 
link any post-service spinal disorder to service.

2.  Generalized anxiety disorder began in service.  


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for a spinal 
disorder is not well grounded.  38 U.S.C.A. § 5107 (West 1991 
& Supp. 1998).

2.  Generalized anxiety disorder was incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

On examination for entry into service in July 1953, there 
were no pertinent abnormalities.  

A service medical record of September 1954 shows that the 
veteran was treated for swelling on the right side of the 
neck.  Questionable cellulitis was noted.  Service medical 
records dated in October 1954 show that the veteran had a 3-
week complaint of pain and stiffness of the right side of the 
neck, right shoulder, arm and hand, and right chest.  He was 
still unable to move his neck freely.  He also noticed 
parasthesias and numbness of the right hand and arm.  There 
seemed to be considerable nervousness and anxiety present.  
On physical examination, there was tenderness of the right 
side of the neck.  

The veteran was transferred to the hospital in October 1954.  
It was noted that the veteran had been well 2 years before.  
At that time, he noticed the spontaneous onset and rapid 
swelling on the right side of his neck.  Since that time, the 
swelling returned every 2-3 months; he first went to sick bay 
with the complaint about 1 1/2 months before, at which time he 
was told it was a spider bite.  Over the past weeks, he had 
the spontaneous onset of sharp throbbing pain in the right 
side of the neck, associated with weakness in the grip of the 
right hand and entire right arm.  It was noted that there was 
no trauma to the right shoulder or neck.  The diagnosis was 
cervical myositis.  

Service medical records dated in January 1955 reveal that the 
veteran was treated for a sore back.  He reported pain in the 
posterior neck and upper back that was recurrent for 2 years.  
Physical examination showed tenderness and mild spasm of the 
right trapezius.  Towards the end of January 1955, the 
examiner noted that the symptoms appeared to be entirely 
subjective.  

The veteran was then admitted to the infirmary in January 
1955 where it was noted that he had been repeatedly seen for 
complaints of pain in the neck and back over the preceding 2 
years.  X-rays had been negative.  When hospitalized in 
October 1954, orthopedic examination failed to reveal the 
cause for his symptoms.  The diagnosis was changed to 
psychogenic musculoskeletal reaction.  

Service separation examination of July 1955 was normal as to 
findings regarding the back or psychiatric status.  

At the time of a reserve examination in April 1958, the spine 
and psychiatric examination were normal.  

A private medical report dated in December 1975 shows that 
the veteran was treated beginning in January 1975.  It was 
noted by history that the veteran worked as a painter doing 
overhead work for a number of years.  He apparently had a 
neurovascular compression syndrome in both arms.  
Roentgenological evaluation of the cervical spine revealed a 
flattening of the normal cervical lordotic curve.  The 
diagnosis was cervico-thoracic outlet syndrome (neurovascular 
compression syndrome).  

The veteran was afforded a VA examination in August 1987, at 
which time he reported that pain in his neck started in 1972.  
He stated that the back and sides of his neck hurt for the 
last year or 2.  He reportedly was told that he had arthritis 
of the neck.  An X-ray of the cervical spine revealed slight 
narrowing of the disc spaces between C5-6 and C6-7, 
associated with marginal lipping; the impression was moderate 
segmental spondylosis.  The pertinent diagnosis was 
degenerative arthritis of the cervical spine.  The pertinent 
diagnosis during VA hospitalization in October 1987 was 
cervical spondylosis.  

VA outpatient treatment records of December 1987 show 
pertinent diagnoses of anxiety neurosis and neuropathy of 
both arms, possibly from the cervical spine.  

VA outpatient treatment records dated in January to March 
1988 show that the veteran was seen for psychiatric 
counseling.  The veteran reported having a chronic problem 
with anxiety and depression.  Following psychological 
evaluation, the examiner concluded that the veteran might 
meet the criterion for adjustment disorder with mixed 
emotional features.  

Neurosurgical consultation in January 1988 shows that the 
veteran reported the onset of pain/numbness of the upper 
extremity since 1972.  

Psychological testing in February 1988 was abnormal, 
consistent with psychophysiological disorder with overt 
anxiety and depression.  On neurosurgical evaluation in March 
1988, the pertinent impression was questionable chronic right 
L5 radiculopathy.  In October 1988, the psychiatric diagnosis 
was general anxiety disorder with depression.  

VA outpatient treatment records dated in January 1989 show 
that an impression following electromyogram was that findings 
were suggestive of chronic C5-6 radiculopathy involving 
primarily the right upper extremity, with evidence of axonal 
degeneration and demyelination.  

The RO received the veteran's request for service connection 
for a psychiatric disability and a disorder of the lumbar, 
thoracic and cervical spine in November 1994.  

A statement dated in December 1994 from a personal 
acquaintance of the veteran's indicates that he knew the 
veteran to have been hospitalized in the last part of 1954 
and early 1955.  He recalled that the veteran was in neck 
traction.  

The veteran was hospitalized at a VA facility in December 
1994 because of worsening pain in his arms and neck.  It was 
noted by history that the veteran has had pain in his neck 
dating back to service in 1953.  A computed tomography (CT) 
scan demonstrated extensive cervical spondylosis.  It was 
noted that this was a longstanding problem.  The final 
diagnosis was cervical spondylosis.  In March 1995, the 
diagnosis in VA medical records was cervical disc disease.   

A statement dated in June 1996 from the veteran's stepmother, 
who is also a registered nurse, indicates that she and her 
husband visited the veteran at a hospital in October 1954.  
They found him in neck and back traction with weights.  They 
inquired about why the traction was in place, but they were 
unable to get any information.  From that time on, they were 
aware of the veteran's complaints of numbness in the arms and 
back, with pain.  

A statement dated in July 1996 from a private doctor shows 
that he saw the veteran for complaints of neck and back pain.  
The veteran reported that the pain was present since 1954, 
but worse in the preceding 10 years.  The impression was 
extensive degenerative spondylitic disease of the cervical 
spine causing cord compression and symptoms.  The veteran 
asked the doctor whether this condition might have been 
present since the veteran was age 17.  The doctor responded 
that the he could not make a definite determination regarding 
the onset of the condition.  He noted that it was unusual to 
see that degree of spondylosis and spinal stenosis at such a 
young age.  

The veteran presented testimony at a hearing at the RO in 
July 1996.  The veteran testified that he was 17 when he 
entered military service.  Hearing transcript (T.), page 1.  
He stated that he had no mental or back problems prior to 
entering service.  T. 2.  He testified that he began having a 
stiff neck after some hitting or striking during boot camp.  
T. 2-3.  He also had lumbar pain by 1954.  T. 4.  He stated 
that no one had hit him nor did he have an accident in which 
he hit his spine.  T.4.  The veteran reported that he first 
started having mental problems in 1955 before leaving the 
service.  T. 5.  He indicated that between service separation 
and 1972 he had pain but did not see a doctor.  T. 7-8.  He 
did not seek medical treatment because he could not afford 
it.  T. 8.  

A statement dated in August 1996 from the veteran's spouse 
indicates that she had known him since about mid-1954.  She 
recalled that she knew about his neck and back problems while 
he was in service.  She began dating him in 1955, and he 
continued to have the same problems.  Another of the 
veteran's acquaintances since 1971 submitted a statement in 
September 1996.  He pointed out that he was aware that the 
veteran had trouble with his back and neck.    

The veteran was afforded a VA neurology examination in 
December 1997 for evaluation of the spine.  The examiner had 
the claims file to review.  The impression was probably 
congenital cervical spinal canal stenosis with superimposed 
acquired cervical spinal canal stenosis secondary to 
osteoarthritis, with objective evidence of C5 and C6 
radiculopathies and cervical myelopathy.  It was the opinion 
of the examiner that the symptoms that the veteran 
experienced while he was in the military of neck pain and 
right upper extremity paresthesias were due to cervical canal 
stenosis with the presence of a right C-6 radiculopathy.  
Based on the objective information provided, the examiner was 
unable to relate these symptoms to any discreet injury while 
the veteran was in the military.  His symptoms progressed as 
he aged, most probably due to the development of 
osteoarthritis with a possible component of somatization.   

VA orthopedic examination was conducted in January 1998.  The 
examiner reviewed the claims file.  The impressions were 
recent laminectomy, posterior elements of C3, C4, C5 and C6; 
and degenerative arthropathy, cervical spine with foraminal 
encroachment, C2-C3, mild, C3-C4, C4-C5, C5-C6, moderately 
severe.  In formulating an opinion regarding etiology, the 
examiner placed weight on the absence of trauma during 
service in October 1954; the examiner's comment in October 
1955 of "questionable lytic validity"; normal X-rays in 
October 1955; the veteran's ability to work following service 
at an activity requiring mobility of the arm and neck; his 
ability to work until about 1987, about 34 years from the 
time of service; and the nature of the work itself that would 
produce wear and tear in the cervical spinal area.  Based on 
these factors, the examiner was unable to definitely relate 
the veteran's current disability to service.  

During VA psychiatric examination of January 1998, the 
impression was generalized anxiety disorder.  The veteran's 
claims file was reviewed by the examiner.  In an addendum, 
the examiner stated that he believed that it was likely that 
the veteran's psychiatric disorder, anxiety disorder, is 
related to service.  

Criteria

The initial question is whether the veteran has submitted a 
well-grounded claim.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of 38 U.S.C.A. 
§ 5107(a) (West 1991).  Murphy v. Derwinski, 1 Vet. App.78, 
81 (1990).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter "the Court") has articulated the 
requirements for a well grounded claim for service connection 
as follows: (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of 
inservice incurrence or aggravation of a disease or injury; 
and, (3) medical evidence of a nexus between the claimed 
inservice injury or disease and a current disability.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1995).  Where the determinative 
issue involves medical etiology, competent medical evidence 
that the claim is "plausible" is required in order for the 
claim to be well grounded.  See Caluza, 7 Vet. App. at 504; 
Lathan v. Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. 
Brown, 5 Vet. App. 91 (1993). 

Where a claim is well grounded VA shall assist the claimant 
in developing the facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a); Epps v. Gober, 126 F.3d 1464, 1468-69 (Fed. Cir. 
1997).

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1999).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  
38 U.S.C.A. §§ 1111, 1132 (West 1991), 38 C.F.R. §§ 3.303(c), 
 3.304(b) (1999).

In VAOPGCPREC 82-90 (July 18, 1990), the question presented 
was:  Under what circumstances, if any, may service-
connection be granted for disorders of congenital or 
developmental origin?  The opinion focused on the distinction 
between a disease and a defect and held that service-
connection may be granted for diseases (but not defects) of 
congenital, developmental or familial origin if the evidence 
as a whole establishes that the familial conditions in 
question were incurred or aggravated during service within 
the meaning of VA law and regulations.

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 
(1995).  Temporary or intermittent flare-ups of a preexisting 
injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition, 
as contrasted with symptoms, has worsened.  This means the 
base line against which the Board is to measure any worsening 
of a disability is the veteran's disability as shown in all 
of his medical records, not on the happenstance of whether he 
was symptom-free when he enlisted.  Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991); Green v. Derwinski, 1 Vet. App. 320, 
323 (1991); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993).

Regulations provide that service connection may be granted 
for any disease diagnosed after discharge when all of the 
evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1999).

Where a veteran served continuously for 90 days or more 
during a period of war and arthritis becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131; 38 C.F.R. 
§§ 3.307, 3.309 (1999).  

In the alternative, the chronicity provisions of 38 C.F.R. 
§ 3.303(b) are applicable to well ground a claim where the 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service, or during an applicable 
presumption period, and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service or 
during any applicable presumption period, if continuity is 
demonstrated thereafter, and if competent evidence relates 
the present condition to the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).   

Analysis

Spinal Disorder

After a review of the pertinent evidence, the Board concludes 
that the claim for service connection for a spinal disorder 
is not well grounded.  As noted above for a well-grounded 
claim, there must be evidence of a nexus between any current 
disorder and service.  Although the veteran is competent to 
testify as to his in-service experiences and symptoms 
pertinent to the cervical, dorsal and lumbosacral spine, 
where the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The evidence does not reflect that the veteran 
currently possesses a recognized degree of medical knowledge 
that would render his opinions on medical diagnoses or 
causation competent.  The Court held in Grottveit v. Brown, 5 
Vet. App. 91 (1993), that lay assertions of medical causation 
will not suffice initially to establish a plausible, well 
grounded claim, under 38 U.S.C.A. § 5107(a).  There has been 
no competent, i.e., medical, evidence submitted that tends to 
link any post-service spinal disorder to service.  

The Board notes that private and VA treatment records, 
beginning more than 15 years after service, show the initial 
findings of post-service spine disability.  Significantly, 
there is no medical opinion that links such disability to 
service.  

In July 1996, a private doctor noted that the veteran 
reported that he had back pain since 1954.  With the final 
impression, the doctor did not link the back disability to 
service.  Consequently, the Board does not find that this 
statement is sufficient to well ground the claim.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (evidence which 
is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute "competent medical 
evidence").  

The veteran was also afforded VA examinations in December 
1997 and January 1998.  Neither of the examinations tends to 
support the veteran's claim that a spinal disability resulted 
from service.  That is, the December 1997 examiner concluded 
that the veteran's symptoms did not seem to be associated 
with service injury.  That examiner also characterized the 
veteran's disorder as congenital in nature, with progress 
developing as a result of the aging process.  These comments 
from the examiner do not indicate a relationship to service.  

Similarly, the 1998 examiner's opinion does not tend to show 
that the veteran's claim is plausible.  Rather, the examiner 
listed numerous factors that weighed against current 
disability being linked to service, and no factors relating 
the disability to service were noted.  His discussion does 
not tend to show that the veteran's claim is plausible; that 
is, it is insufficient as medical nexus evidence to well 
ground the claim.  

In his October 1999 written arguments, the veteran's 
representative correctly pointed out that the 1998 examiner 
stated that he was unable to "definitely" relate the 
veteran's current disability to service.  The Board's remand 
had asked the examiner to respond to the question regarding 
etiology in the degree of probability of "as likely as 
not."  Nevertheless, the Board finds that further 
development is not justified since a plausible claim has not 
been presented.  When a claim is not well grounded, there is 
no duty to assist.  38 U.S.C.A. § 5107(a).  

The Board also notes that the veteran submitted a supporting 
statement from his stepmother who is also a registered nurse 
and has some background in the medical field.  However, she 
did not present an opinion as to etiology of current 
disability, and thus her statement does not provide the 
medical nexus evidence required to well ground the claim.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  Otherwise, the 
lay statements provided by the veteran's spouse and 
acquaintances are not competent evidence to well ground the 
claim.  Id.  

In July 1997 written arguments, the veteran's representative 
asserted that the provisions of 38 C.F.R. § 3.303(b) were 
applicable to well ground the veteran's claim.  With regard 
to the "chronicity" provision of that regulation, the Board 
observes that a chronic back disorder was not shown in 
service:  following complaints in 1954 and 1955, the 
diagnosis was changed from an organic disability to a 
psychogenic one, and the service separation examination was 
negative for findings regarding the spine.  Thus, in the 
absence of a chronic spinal disability being shown during 
service, the chronicity provision is not applicable.  

If the chronicity provision is not applicable, a claim may 
still be well grounded on the basis of 38 C.F.R. § 3.303(b) 
if the condition is observed during service or during any 
applicable presumption period, if continuity is demonstrated 
thereafter, and if competent evidence relates the present 
condition to the symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 498 (1997).  As discussed above, there is no 
competent [medical] evidence that relates the current 
disability to service.  Accordingly, the veteran's claim is 
not well grounded on the basis of 38 C.F.R. § 3.303(b).  

The Board otherwise recognizes that the Court has held that 
there is some duty to assist the veteran in the completion of 
his application for benefits under 38 U.S.C.A. § 5103 (West 
1991 & Supp. 1998) even where his claims appear to be not 
well-grounded where a veteran has identified the existence of 
evidence that could plausibly well-ground the claim.  See 
generally, Beausoleil v. Brown, 8 Vet. App. 459 (1996); and 
Robinette v. Brown, 8 Vet. App. 69 (1995), as modified in 
this context by Epps v. Brown, 9 Vet. App. 341, 344 (1996).  
In the instant case, however, the veteran has not identified 
any medical evidence that has not been submitted or obtained, 
which would support a well-grounded claim.  

In this regard, the Board notes that a July 1989 letter 
indicates that the veteran was in receipt of Supplemental 
Security Income payments as a disabled individual.  The 
records upon which that decision was made have not been 
associated with the claims file.  Nevertheless, there is no 
information that the records are relevant to the issue on 
appeal.  In such instances, the VA is under no obligation to 
obtain the records.  See Brock v. Brown, 10 Vet. App. 155, 
161 (1997).  

In conclusion, in the absence of a well-grounded claim, the 
veteran's claim for service connection for a spinal 
disability must be denied.  

Psychiatric Disability

The veteran's claim for service connection for a psychiatric 
disability is well grounded.  That is, there is evidence of 
current disability with the diagnosis of generalized anxiety 
disorder on VA examination in January 1998.  Secondly, there 
is evidence of incurrence during service with service medical 
records showing psychiatric symptoms, including considerable 
nervousness and anxiety.  Finally, the examiner in January 
1998 provided an opinion that constitutes competent nexus 
evidence.  

In determining that the appellant's claim is well-grounded, 
the credibility of evidence has been presumed and the 
probative value of the evidence has not been weighed.  
However, once the claim is found to be well grounded, the 
presumption that it is credible and entitled to full weight 
no longer applies.  In the adjudication that follows, the 
Board must determine, as a question of fact, both the weight 
and credibility of the evidence.  Equal weight is not 
accorded to each piece of material contained in a record; 
every item of evidence does not have the same probative 
value.  The Board must account for the evidence which it 
finds to be persuasive or unpersuasive, analyze the 
credibility and probative value of all material evidence 
submitted by and on behalf of a claimant, and provide the 
reasons for its rejection of any such evidence.  See Struck 
v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 
Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 
36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 
(1992); Simon v. Derwinski, 
2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164, 169 (1991).

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion or ordering a medical examination.  However, 
it is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

In this case, the veteran's appeal had been remanded for a 
psychiatric specialist to review the claims file and provide 
an opinion as to etiology of any current mental disorder.  In 
January 1998, the examiner noted that the veteran's claims 
file was reviewed.  The examiner also noted the veteran's 
history and provided a mental status evaluation.  Following 
all of these procedures, the examiner concluded that the 
veteran's current generalized anxiety disorder "was likely" 
related to service.  

The Board finds that the 1998 VA examiner's opinion is of 
high probative value.  Greater weight may be placed on one 
physician's opinion than another's depending on factors such 
as reasoning employed by the physicians and whether or not 
and the extent to which they reviewed prior clinical records 
and other evidence, Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994), and an opinion may be discounted if it materially 
relies on a layperson's unsupported history as the premise 
for the opinion.  Wood v. Derwinski, 1 Vet. App. 190, 191-192 
(1991).  In this case, the examiner based an opinion 
following detailed examination and review of the medical 
evidence in the claims file.  Thus, the opinion holds great 
weight.  The Board further notes that there is no 
contradictory opinion of record.  

In light of the medical nexus evidence of high probative 
value, the Board finds that service connection is warranted 
for generalized anxiety disorder.  


ORDER

Service connection for a spinal disorder is denied.

Service connection for generalized anxiety disorder is 
granted.  



		
	M. Sabulsky
	Member, Board of Veterans' Appeals



 

